Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
The present Office Action is in response to Applicant’s amendment filed on 10/22/2021.  Claims 19-38 are now pending in the present application.  Claims 1-18 have been canceled by the Applicant.
Information Disclosure Statement
The information disclosure statement submitted on 10/11/2021 has been considered by the Examiner and made of record in the application file.
Drawings
The drawings were received on 10/11/2021.  These drawings are acceptable.
Election/Restrictions
The amendment filed on 10/22/2021 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered.  The remaining claims are not readable on the elected invention because the inventions are independent or distinct from each other.
The original claims 1-18 were drawn to a method and apparatus for conveying, in a frame, information about a neighbor report element, wherein the neighbor report element comprises a BSSID field and a BSSID information field comprising a multi-band field, wherein the multi-band field is used to indicate whether a neighbor AP indicated by the BSSID field is located in a multiple-band device, and wherein the multiple-band comprises a 6 GHz band.
The new claims 19-38 are drawn to a method and apparatus for conveying, in a frame, information about a 6 GHz operation information field of a high efficiency (HE) operation element comprises address information of a station operating on a 6 GHz band.
Although both inventions in limitations of generating a frame and sending the frame on a 2.4 GHz or 5GHz band, it is the content of the frame that defines the inventions.  The content of the frames of the inventions of the original claims and the new claims are not related to one another.
The inventions are independent or distinct, each from the other because: the invention of the 
Since the above-mentioned amendment appears to be a bona fide attempt to reply, Applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment.  EXTENSIONS OF THIS TIME PERIOD UNDER 37 CFR 1.136(a) ARE AVAILABLE but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303)297-4245.  The Examiner can normally be reached Monday through Friday 8:00 am to 3:00 pm (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mark G. Pannell/Examiner, Art Unit 2642